t c memo united_states tax_court justice edem and mary j edem petitioners v commissioner of internal revenue respondent docket nos filed date akintunde samuel akintimoye for petitioners ronald s chun and alexander d devitis for respondent memorandum findings_of_fact and opinion buch judge in these consolidated cases respondent issued two notices of deficiency one for and another for and respondent determined the following deficiencies addition_to_tax and penalties with respect to the edems’ federal_income_tax for year sec_2002 and year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 --- dollar_figure --- penalty sec_6662 dollar_figure big_number big_number after respondent issued the notices of deficiency he made several concessions including the addition_to_tax and all of the penalties the issues remaining for consideration are whether the edems have unreported income and whether they are entitled to various deductions principally relating to their healthcare business based on the evidence presented at trial we hold that the edems had unreported income and that they are entitled to additional deductions that were not initially allowed but were conceded by respondent after trial findings_of_fact mr and mrs edem are married individuals who resided in california at the time the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar mr and mrs edem owned interests in two medical supply businesses that also did business with each other mr edem was the shareholder of patient’s care medical distributors inc patient’s care a subchapter_s_corporation during the years at issue patient’s care sold medical_supplies in california until it ceased operation in mrs edem was a shareholder of nation’s care medical distributors inc nation’s care a subchapter_c_corporation mrs edem did not appear at trial and mr edem testified that he was unsure about how much stock mrs edem owned in nation’s care mr edem testified that patient’s care would buy supplies and equipment from nation’s care but the two companies had no other relationship further mr edem stated that his wife never worked for patient’s care and did not represent patient’s care in any capacity the edems filed form sec_1040 u s individual_income_tax_return for and form_1040 the edems timely filed their return to which they attached a schedule c profit or loss from business and a schedule e supplemental income and loss on the schedule c the edems reported gross_income and claimed various expenses relating to what was characterized as services - ministry this included dollar_figure of gross_income that was offset by expenses of dollar_figure on the schedule e the edems reported only a flowthrough loss from patient’s care in contrast patient’s care filed a form_1120s u s income_tax return for an s_corporation which reported ordinary_income in the same amount as the loss that the edems reported on their schedule e form_1040 the edems timely filed their return but that return did not include a schedule c or report any business income or loss further they attached a blank schedule e to their return but did not report any income or loss from any s_corporation patient’s care also filed a form_1120s for that reported a loss of dollar_figure form_1040 the edems filed their return and again did not attach a schedule c or e to the return patient’s care did not file a form_1120s for examination in date the internal_revenue_service irs began an audit of the edems’ and returns as well as patient’s care’s form_1120s this appears to be the result of a missing sign on the form_1120s to indicate the number should have been negative returns for and the revenue_agent assigned to the cases sent mr edem two letters to inform him that the returns were being audited after she did not receive a response the revenue_agent issued a summons per the summons the revenue_agent met with mr edem at her office and although he provided her with patient’s care’s cash journal report for and and a document entitled patient’s care income expenses for he did not provide her with any supporting documents mr edem also provided the revenue_agent with an amended form_1120s for patient’s care which the revenue_agent used during the examination the revised form_1120s listed a larger loss for patient’s care than the loss reported on the form_1120s that had previously been filed with the irs mr edem did not provide any documents to support the claimed schedule c expenses or the disputed expenses of patient’s care for the revenue_agent stated that she had met with mrs edem on one occasion but could not testify to the specifics of the meeting the revenue_agent noticed that the amounts on the documents mr edem had provided did not match the amounts reported on the returns the revenue_agent stated that when she asked mr edem about the discrepancies and the the amended form_1120s provided to the court was unsigned however the revenue_agent testified that to the best of her recollection a form_1120s conforming with the one provided to the court was filed as an amended_return operations of patient’s care he was uncooperative and provided her with only vague answers as a result of this lack of explanation and a lack of documents the revenue_agent conducted a bank_deposits analysis of the edems’ personal bank accounts for the years at issue in addition the revenue_agent conducted a bank_deposits analysis for patient’s care for and the revenue_agent gathered information for the bank_deposits analysis through summonses the revenue_agent reviewed the records for transfers between the accounts or other nontaxable sources of income and subtracted those amounts so that they would not be counted as income after comparing the bank_deposits analysis the documents provided and the tax returns the revenue_agent determined deficiencies for and as part of those deficiencies the revenue_agent found that mrs edem had received dividends from nation’s care and that those dividends should have been included in the edems’ income for and respondent issued the notice_of_deficiency for on date and the notice_of_deficiency for and on date the edems timely petitioned each notice and the cases were consolidated tax_court proceedings these cases have been continued several times over the past six years one theme underlying the continuances is the criminal investigation and subsequent incarceration of mr edem in mr edem was convicted in the superior court of california of multiple counts of insurance fraud and making a false document as well as one count of grand theft property over dollar_figure all relating to patient’s care as a result of his convictions mr edem was sentenced to years in state prison respondent’s counsel and the edems’ counsel appeared before the court on date at that time the edems’ counsel explained the difficulties that he had experienced in working with his clients he stated that mrs edem had not responded to his certified mailing attempts and that mr edem had not contacted him since incarceration as a result of the lack of cooperation the parties discussed the possibility of filing a motion to dismiss for failure to prosecute or filing a motion for entry of decision with the court in addition respondent expressed his intent to make the following concessions concession schedule e unreported income schedule e purchases schedule e other deductions schedule c gross_receipts schedule c expenses sec_6662 penalty schedule e returns and allowances schedule e purchases schedule e other deductions capital_gain sec_6651 addition_to_tax sec_6662 penalty capital_gain sec_6662 penalty year amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number based on what transpired when the cases were called the court asked respondent to recompute the deficiency and ordered the parties to file a status report or a motion for entry of decision within days after an extension of time the edems’ counsel informed the court and respondent that he had been in contact with his clients and that they did not agree with the proposed computations these cases were calendared once again for trial in los angeles california further the court issued a writ of habeas corpus ad testificandum to enable mr edem to be present at trial at trial the edems’ counsel stated that the business records of patient’s care had been seized as part of the state criminal investigation in an attempt to better explain the basis for the amounts reported on the returns mr edem testified as to how these amounts were determined he stated that there was an in-house bookkeeper who worked for patient’s care and that her records were sent to the accounting company that filed the returns in addition receipts canceled checks and bank_deposits by the office manager were also sent to the accountant’s office to aid in completion of the returns the returns were then sent to mr edem to verify which he would do by looking at the same records although this process for preparing and verifying the returns would be expected to lead to certainty the testimony at trial made clear that mr edem was unclear as to what amounts of income and deductions were correct the court was presented with conflicting numbers and mr edem was unable to credibly testify as to which numbers were correct for example mr edem testified that the amount shown for gross_receipts in the cash journal was correct but later testified that the amount of gross_receipts shown on the tax_return was correct yet they were different numbers this same scenario played out repeatedly and not only was the cash journal inconsistent with the tax_return but neither of those documents was consistent with another version of the tax_return that was provided during the course of the examination the inconsistency in mr edem’s testimony coupled with the inconsistency in the documents calls into question mr edem’s credibility as a witness the lack of credibility poses a problem for mr edem because other than his unreliable testimony about deductions taken by patient’s care the court was not provided any evidence to substantiate those deductions after mr edem testified respondent called the revenue_agent to explain how she made her determinations the court questioned the revenue_agent about her use of patient’s care’ sec_2002 cash journal report because it reflected entries only through date the revenue_agent was not sure when she first learned that the journal largely consisting of deductible expenses was incomplete the edems’ counsel questioned the revenue_agent about additional bank statements canceled checks and accounting_records that were received after the examination had ended the revenue_agent stated that most of what was provided she had already obtained through her examination the revenue_agent also acknowledged she reviewed a similar cash journal report for but that cash journal was not provided to the court that she had inadvertently forgotten to make a separate adjustment to disallow the loss listed on patient’s care’s form_1120s after the trial the parties filed a joint status report in which respondent made additional concessions after reviewing the and patient’s care cash journals the latter of which was not introduced into evidence after recognizing that the cash journal was missing two months of entries respondent conceded that patient’s care should be allowed dollar_figure in additional expenses for further after recognizing that the cash journal was missing three months of entries respondent conceded dollar_figure in additional expenses of patient’s care for we are left to sort out what remains opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise the court_of_appeals for the ninth circuit to which an appeal of these cases would lie has held that in order for the presumption of correctness to attach the commissioner rule a 290_us_111 must provide a proper evidentiary foundation while the burden could shift to respondent under sec_7491 the edems have failed to show that they met the requirements income_tax deductions are a matter of legislative grace and the burden of proving entitlement to any claimed deduction rests on the taxpayers further taxpayers are required to maintain sufficient records to show whether or not such person is liable for tax where a taxpayer shows that his inability to produce adequate_records is due to circumstances beyond his control such as destruction by fire flood earthquake or other_casualty the taxpayer is allowed to substantiate deductions through other credible_evidence the edems claim that many of their records were confiscated because of the criminal investigation into patient’s care even assuming arguendo that the seizure of records pursuant to the criminal investigation was an event beyond the edems’ control and that they could not obtain access to those 596_f2d_358 rev’g 67_tc_672 rule a 503_us_79 see sec_6001 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date records they have failed to provide corroborating records or credible testimony relating to the claimed expenses ii omitted income a bank_deposits analysis where a taxpayer fails to keep sufficient records under sec_6001 the commissioner may compute taxable_income through a method that does clearly reflect income the commissioner’s use of the bank_deposits analysis method has long been approved in such an instance this method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge nontaxable sources include funds attributable to loans gifts inheritances or assets on hand at the beginning of the taxable_period sec_446 70_tc_1057 102_tc_632 citing 96_tc_858 69_tc_729 ndollar_figure quoting troncelliti v commissioner t c memo a bank_deposits analysis provides prima facie evidence of income and the commissioner is not required to prove the likely source of the income the taxpayer shoulders the burden of establishing that items should be excluded from income or allowed as deductions one such way of proving that an item should have been excluded would be to show that the deposit is derived from a nontaxable sourcedollar_figure b schedule c gross_receipts respondent reconstructed the edems’ gross_income for and using the bank_deposits analysis the revenue_agent testified at trial that in preparing the analysis she looked at bank statements and other information provided by the bank she then subtracted any amounts that appeared to come from nontaxable sources such as transfers between related accounts or amounts that would be taxable under other categories such as dividends for the revenue_agent testified at trial that the bank_deposits analysis reflected an understatement of income of dollar_figure whereas the notice of 87_tc_74 46_tc_821 see nicholas v commissioner t c pincite deficiency listed an adjustment of dollar_figure while respondent explained at trial that it was his position that the dollar_figure was the proper amount of the understatement that amount does not appear to subtract the dollar_figure of income that the edems reported on their schedule c the revenue_agent listed dollar_figure on the workpapers she prepared as part of the bank_deposits analysis however there is no indication that the dollar_figure reported by the edems in was taken into account therefore to the extent that the dollar_figure was not taken into account it should be considered as part of the rule computation at trial mr edem testified that he made loans to patient’s care when the company first started operations and during the life of the company mr edem testified that he could not remember the exact amounts of the loans but that the total was between dollar_figure and dollar_figure he also stated that patient’s care paid back some of the loans although mr edem testified that the accounting firm that the company used had documents related to these loans he did not provide them to the court because of the lack of documentary_evidence and mr edems’ inability to testify credibly as to any specifics regarding the loans we do not find that any amounts should be deducted from the edems’ gross_receipts the understatement of dollar_figure represents the difference between the original adjustment of dollar_figure and respondent’s previous concession of dollar_figure the edems did not present any additional evidence of amounts that should not have been included in their gross_receipts for the years at issue accordingly we sustain respondent’s determinations as to this issue c schedule e gross_receipts a form_1120s is used to report gross_receipts and deductions of an s_corporation which are then are reported on the schedule e attached to the taxpayer’s tax_return respondent prepared a revised form 4605-a examination changes-- partnerships fiduciaries small_business corporations and domestic international sales corporations after the notice_of_deficiency was issued the revised form 4605-a resulted in a smaller adjustment we base our findings on the revised form 4605-a the revenue_agent compared patient’s care’s return to the cash journal in almost all of the categories the amount shown on the return did not match the amount shown on the books as discovered at trial this may somewhat be explained by the fact that the cash journal included only entries through october the revenue_agent then compared these numbers with the results from her audit to calculate an adjustment the revenue_agent provided her workpapers to show the results of this comparison for an unknown reason the revenue_agent did not perform a bank_deposits analysis of patient’s care for even though she performed such analyses for later years however respondent met his burden under weimerskirch based on the revenue agent’s review of patient’s care’s records moreover the edems did not introduce any evidence at trial regarding patient’s care’s gross_receipts for beyond mr edem’s vague testimony about the loans therefore we sustain respondent’s determination the revenue_agent conducted a bank_deposits analysis for for both the edems and patient’s care again the revenue_agent explained the process through which she conducted the analysis and provided her summary the summary shows amounts that were subtracted because they came from a nontaxable source the edems did not provide any evidence of amounts that should not have been included in patient’s care’s gross_receipts other than mr edem’s testimony with regard to the loans he made to the company again we do not find this testimony without supporting evidence to be credible as a result we do not find that additional_amounts should have been excluded and we sustain respondent’s determination d qualified dividends in constructing the bank_deposits analyses for and the revenue_agent determined that mrs edem had received dividends from nation’s care the revenue_agent adjusted the edems’ income to include these dividends as income for and the edems did not present any evidence at trial to suggest that these adjustments were incorrect accordingly we sustain respondent’s adjustments to include the dividends in gross_income for and iii deductions taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are not allowed a deduction for personal living or family_expenses except where specifically enumerated in the code again deductions are a matter of legislative grace and taxpayers must maintain sufficient records to establish the amounts of claimed deductions these records must be retained for sec_162 sec_262 indopco inc v commissioner u s pincite sec_6001 sec_1_6001-1 income_tax regs as long as the contents may become material and must be kept available for inspectiondollar_figure certain expenses are subject_to strict substantiation rules under sec_274 such expenses include those relating to travel meals and entertainment gifts and listed_property under sec_280f for the years in issue listed_property included passenger automobiles any other_property used as a means of transportation computers and cellular telephones to comply with the strict substantiation rules the taxpayer must substantiate using adequate_records or by sufficient evidence corroborating the taxpayer’s statement the amount the time and place the expense was incurred the business_purpose and the business relationship of the taxpayer to any others benefited by the expense to substantiate by adequate_records the taxpayer must maintain an account book log diary or similar record and documentary_evidence to establish each element of an expendituredollar_figure sec_1_6001-1 income_tax regs sec_280f sec_274 sec_1_274-5t temporary income_tax regs fed reg date in some instances the court may approximate the amount if the taxpayer can establish a deductible expense but cannot substantiate the precise amount however the taxpayer must provide some basis for the estimate in addition the court is precluded from making estimates with regard to expenses subject_to the strict substantiation requirements under sec_274dollar_figure a schedule c deductions for the edems claimed schedule c expense deductions related to mr edem’s ministry services the edems stipulated that they have no documents that substantiate the claimed deductions further mr edem did not present any other evidence at trial that would enable the court to estimate any deductible expenses as a result respondent’s disallowance of these expenses beyond what respondent has already conceded is sustained the edems did not file a schedule c for or 39_f2d_540 2d cir 85_tc_731 sec_1_274-5t temporary income_tax regs fed reg date b schedule e deduction sec_1 the edems stipulated that they did not have any documents that support the expenses that patient’s care claimed nevertheless respondent conceded some of the schedule e deductions and conceded additional deductions after recognizing that the cash journal listed only entries through october based on the edems’ lack of credible_evidence they failed to prove that they are entitled to any further deductions beyond respondent’s concessions accordingly we sustain respondent’s determinations in light of previous concessions as to the schedule e adjustments the edems did not provide any documents relating to patient’s care’s deductions mr edem’s testimony regarding items was vague at best and was not enough to meet his burden with regard to deductions under sec_162 much less the higher requirements necessary for the automobile and truck expenses to which sec_274 applies again after trial respondent conceded additional_amounts based on the cash journal that was not put into evidence and the edems did not prove that they are entitled to any further deductions beyond respondent’s concessions accordingly in light of previous concessions we sustain respondent’s determinations as to the schedule e adjustments iv patient’s care’s loss at trial the revenue_agent testified that she mistakenly did not include a line in the notice_of_deficiency disallowing the loss deduction of dollar_figure claimed on the form_1120s even though the loss was not included on the edems’ schedule e the revenue_agent included a line disallowing the loss for but for that year the loss was listed on the edems’ form_1040 however we recognize that respondent’s determination that patient’s care produced income in is directly at odds with any claim that the business produced a loss therefore because we find that patient’s care had income in it necessarily follows that any claimed loss by patient’s care for that year is disallowed v additional adjustments finally respondent made computational adjustments based on the increased income these adjustments are not disputed but will need to be revised in the rule calculation to take into account the adjustments discussed above albeit the loss disallowed on the notice_of_deficiency was greater than the loss claimed on the edems’ return because the revenue_agent used the revised form_1120s provided by mr edem see rule b vi conclusion we find that the edems have failed to carry their burden to show that respondent’s adjustments beyond the concessions respondent has already made are incorrect to reflect the foregoing and the concessions of the parties decisions will be entered under rule
